DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on June 7, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Siegfried et al. (FR 2582295 machine translation provided) in view of Habeck et al. (WO 2016/037746). Siegfried teaches a method for forming a glass sheet, comprising melting glass batch materials to form molten glass, and processing the molten glass to form a glass ribbon comprising a first major surface and a second major surface (page 2 lines 6-13). Siegfried further teaches applying a polymer precursor to at least a portion of at least one of the first major surface or the second major surface (page 3 bottom paragraph), a surface temperature of the portion equal to 300°C (page 2 lines 11-13), and separating the glass ribbon to produce at least one glass sheet (page 2 line 14). Siegfried teaches the polymer coating is a splinter-proof coating (page 2 lines 4-5). However, Siegfried doesn’t specify a curing step. Like Siegfried, Habeck teaches processing molten glass to form a glass ribbon comprising a first major surface and a second major surface (page 15 lines 17-19). Habeck also teaches applying a coating onto a glass ribbon to protect the glass ribbon from breakage (top of page 2, abstract). Habeck specifies applying a polymer precursor to at least a portion of at least one of the first major surface or the second major surface of a glass ribbon (page 2 lines 2-3, page 6 lines 14-15), curing the polymer precursor to form a polymer coating (last 2 paragraph on page 4, page 15 line 24) , wherein the polymer precursor is curable within a time period of less than about 10 seconds (page 15 lines 28-30). Like Siegfried, Habeck teaches applying the polymer precursor directly after hot forming (page 6 lines 14-15). Since Siegfried already teaches applying the coating at a temperature of about 300°C, and Habeck teaches the coating is fast curing, then it would have been obvious to one of ordinary skill in the art to expect the coating to be also cured at a curing temperature of about 300°C. Habeck teaches such fast curing polymer coating has a self-healing effect that provides added protection to the glass ribbon (page 4 last three paragraphs). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provide for a similar UV curable polymer coating, and a fast curing step in the method of Siegfried, so as to provide the glass ribbon the added protection of a self-healing coating.
Regarding claim 2, as mentioned Habeck teaches applying the polymer coating directly after hot forming (page 6 lines 14-15) and curing the coating by applying UV radiation (page 15 lines 28-29). Habeck further shows the polymer coating is applied to the glass ribbon and wound onto a spool (figure 1, bottom of page 15). Thus, since the polymer is applied in situ, then it would be obvious to one of ordinary skill in the art at the time of the invention to have expected the curing to comprises of in situ thermal curing, to ensure a stable coating on the glass ribbon before being wound onto the spool.
Regarding claim 3, Habeck further teaches applying the polymer coating comprises applying a solution comprising at least one polymer precursor and a solvent (page 5 top 2 paragraphs).
Regarding claim 4, Habeck teaches the polymer coating is applied by spray coating (page 15 line 28).
Regarding claim 5, Habeck teaches the polymer coating comprises a urethane acrylate (page 5 lines 19-20).
Regarding claim 6, Habeck teaches the polymer precursor is curable within 5 seconds (page 15 lines 28-30). Also, as mentioned in claim 1 above, a curing temperature of about 300°C is suggested.
Regarding claim 7, Habeck further teaches a coating thickness of about 50 µm (page 5 lines 41-42).
Regarding claims 8-9, Habeck shows in figure 1, the first and second major surfaces each comprises a central region and first and second bead regions, wherein the polymer coating (4) is applied to at least one of the first or the second bead regions, and not to the central region of the first or second major surface.
Regarding claim 10, Habeck teaches the polymer coating (4) is applied to at least a portion of the first major surface and at least a portion of the second major surface (figure 1, page 6 lines 12-13, page 16 lines 35-37).
Regarding claim 11, Siegfried teaches the polymer coating is applied to all of the first major surface of the glass ribbon. Siegfried further teaches scoring the glass ribbon to produce a score line, wherein the score line is positioned in a region of the glass ribbon comprising the polymer coating (page 4 top paragraph).
Regarding claim 12, Habeck teaches the glass ribbon comprises removing at least one bead region from the glass ribbon (page 6 lines 39-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741